                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

JOSHUA STRICKLIN,                                                                   PLAINTIFF
ADC #138119

v.                                  5:18CV00199-JM-JTK

RORY GRIFFIN, et al.                                                              DEFENDANTS

                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.    There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety.    Accordingly,

       IT IS, THEREFORE, ORDERED that Defendants’ Motions for Summary Judgment (Doc.

Nos. 22, 26) are GRANTED, and Plaintiff’s Complaint is DISMISSED without prejudice.

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 11th day of March, 2019.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
